NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings were received on 30 March 2020.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15, 17-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010138895 (Duffy et al.) in view of Pestotnik et al. (U.S. Patent Application Pub. No. 2007/0088252).
Regarding claim 1, WO 2010138895 discloses a system (Fig. 17-20; pg. 25 line 7 – pg. 28 line 3) for separating components of different densities from a fluid containing cells using a centrifuge, the system comprising: a container 1702 having a top 1706, a sidewall 1708 extending from the top, and a bottom 1704 disposed opposite the top and in sealing engagement with the sidewall, the container defining a cavity 1710 for receiving the fluid; an insert 1300 slidably disposed in the cavity and defining a lumen through the insert, the lumen including a hole 1308 and a funnel-shaped upper portion 1304 in fluid communication with the hole, the insert having a density such that upon centrifugation a selected component of the fluid resides within the lumen (pg. lines 14-15), the lumen forming an open fluid path between opposite ends of the insert; a container port 1714 disposed in the top of the container to transfer the fluid into the container and to withdraw a fluid component other than the selected component; a manifold 1808 including a manifold port, a vent 1716 to vent the container, and a cannula 1500 and extendable through the container port into the container and into the lumen of the insert to withdraw the selected component from the lumen, but does not disclose a connector to couple to the container port and a cannula receivable in the manifold port.
Pestotnik et al. discloses a container port 28 disposed in the top of the container 26 to transfer the fluid into the container; a manifold 14 included a manifold port 12a and/or 12c, a vent 27 to vent the container, and a connector 16a and/or 16c to couple to the container port; and a channel 64 and/or 76 (corresponding to a path the cannula can take) receivable in the manifold port 12a and/or 12c and extendable through the container port 28 (Fig. 1, 2 and 3a). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of WO 2010138895 with the manifold configuration taught by Pestotnik et al. particularly with the cannula going through the path of the channel for the purpose of permitting three way fluid transfer in and out of a vial, syringe, and container (para. [0020]).
Regarding claim 2, WO 2010138895 discloses wherein the cannula includes a closed end 1502 to close the hole in the insert (Fig. 17), and a side port 1506 to withdraw the selected component, the cannula and the insert forming a seal when the closed end of the cannula closes off the hole in the insert (pg. 25 lines 18-21).
Regarding claim 3, WO 2010138895 discloses wherein the cannula is a first cannula 1510, and further including a second cannula 1508 extendable through the container port 1714 to withdraw the component other than the selected component (pg. 25 lines 22-32).
Regarding claim 4, WO 2010138895 discloses a second, inner cannula 1508 extending coaxially within the first, outer cannula 1510, and therefore in the modified system of WO 2010138895 with the manifold configuration taught by Pestotnik et al., the second cannula 1508 would also be receivable in the manifold port 12a and/or 12c of Pestotnik et al. coaxially with the first cannula. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of WO 2010138895 with the manifold configuration taught by Pestotnik et al. for the purpose of permitting three way fluid transfer in and out of a vial, syringe, and container (para. [0020]).
Regarding claim 5, WO 2010138895 discloses wherein the container 3102 is a syringe and the bottom is a plunger 3104 (Fig. 31).
Regarding claim 6, WO 2010138895 discloses wherein the plunger has a removable handle (page 29 line 31).
Regarding claim 8, WO 2010138895 discloses a clamping mechanism 1800 to hold the insert in place after centrifugation, the clamping mechanism configured to press the sidewall inward against the insert (page 26 lines 11-19).
Regarding claim 9, WO 2010138895 discloses wherein the selected component is buffy coat (page 29 lines 5-6) and the component other than the selected component is blood plasma (page 29 line 29 – page 30 line 26).
Regarding claim 10, WO 2010138895 discloses wherein the insert is rigid (page 25 line 12-13).
Regarding claim 11, WO 2010138895 discloses wherein the volume contained in the lumen upper portion of the insert is between 5% and 20% of the volume of the container cavity (claim 11).
Regarding claim 12, WO 2010138895 discloses a method of separating components of different densities from a fluid containing cells using a centrifuge, the method comprising: receiving the fluid in a separation system, the system comprising a container having a top, a sidewall extending from the top, and a bottom disposed opposite the top and in sealing engagement with the sidewall, the container defining a cavity for receiving the fluid, an insert slidably disposed in the cavity and defining a lumen through the insert, the lumen including a hole and a funnel-shaped upper portion in communication with the hole, the insert having a density such that upon centrifugation a selected component of the fluid resides within the lumen of the insert, the lumen forming an open fluid path between opposite ends of the insert, and a container port disposed in the top of the container; applying centrifugal force to the separation system; after centrifugation, withdrawing a fluid component other than the selected component through the container port; and extending a cannula through the container port into the container and into the lumen of the insert; and withdrawing the selected component with the cannula from the lumen of the insert (claim 28), but does not disclose coupling a manifold to the container port, the manifold including a manifold port and a vent to vent the container; the cannula receivable in the manifold port.
Pestotnik et al. discloses coupling a manifold 14 to the container port 28, the manifold including a manifold port 12a and/or 12c and a vent 27 to vent the container; and extending a channel 64 and/or 76 (corresponding to a path the cannula can take) through the container port into the container, the channel receivable in the manifold port (Fig. 1, 2 and 3a). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of WO 2010138895 with the manifold configuration taught by Pestotnik et al. particularly with the cannula going through the path of the channel for the purpose of permitting three way fluid transfer in and out of a vial, syringe, and container (para. [0020]).
Regarding claim 13, WO 2010138895 discloses closing the hole in the insert with a closed end of the cannula (claims 23 and 30).
Regarding claim 14, WO 2010138895 discloses wherein closing the hole in the insert comprises forming a seal between the cannula and the insert (claim 24).
Regarding claim 15, WO 2010138895 discloses wherein the container is a syringe 3102 and the bottom is a plunger 3104 (Fig. 31).
Regarding claim 17, WO 2010138895 discloses wherein the withdrawing the selected component includes withdrawing the selected component through a side port in the cannula (claim 25).
Regarding claim 18, WO 2010138895 discloses wherein the cannula is a first cannula 1510 and wherein withdrawing the component other than the selected component includes extending a second cannula 1508 through the container port, and withdrawing the component other than the selected component with the second cannula. WO 2010138895 also discloses a second, inner cannula 1508 extending coaxially within the first, outer cannula 1510, and therefore in the modified method of WO 2010138895 with the manifold configuration taught by Pestotnik et al., the second cannula 1508 would also be receivable in the manifold port 12a and/or 12c of Pestotnik et al. coaxially with the first cannula. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of WO 2010138895 with the manifold configuration taught by Pestotnik et al. for the purpose of permitting three way fluid transfer in and out of a vial, syringe, and container (para. [0020]).
Regarding claim 19, WO 2010138895 does not disclose wherein the manifold is coupled to the container before the withdrawing of the fluid component other than the selected component, but does disclose that a valve mechanism 1806 and a cap 1808 which are analogous to the claimed manifold are coupled to the container before the withdrawing of the fluid component other than the selected component (Fig. 18; page 26 lines 20-23).
Pestotnik et al. discloses wherein the manifold 14 is coupled to the container before the withdrawing of the fluid component other than the selected component or any transfer of any fluid component (paras. [0009]-[0012]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of WO 2010138895 with the manifold configuration taught by Pestotnik et al. for the purpose of permitting three way fluid transfer in and out of a vial, syringe, and container (para. [0020]).
Regarding claim 20, WO 2010138895 discloses a clamping mechanism 1800 holding the insert in place after centrifugation (page 26 lines 11-19).
Regarding claim 22, WO 2010138895 discloses a method of separating components of different densities from a fluid containing cells using a centrifuge, the method comprising: receiving the fluid in a container 1702 having a top 1706, a side wall 1708 extending from the top and a bottom 1704 disposed opposite the top and in sealing engagement with the side wall, the container defining a cavity 1710 for receiving the fluid; applying centrifugal force to the container; after centrifugation, inserting a cannula into the container; withdrawing a selected component of the fluid through the cannula (claim 22), but does not disclose inserting a cannula through an elastomeric membrane and a vent, allowing air through the elastomeric membrane and into the container to displace fluid withdrawn through the cannula.
Pestotnik et al. discloses inserting a cannula 18 through an elastomeric membrane 22 and a vent 27, allowing air through the elastomeric membrane and into the container to displace fluid withdrawn through the cannula (par. [0020]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of WO 2010138895 with the manifold configuration taught by Pestotnik et al. for the purpose of permitting three way fluid transfer in and out of a vial, syringe, and container (para. [0020]).
Regarding claims 23 and 24, WO 2010138895 discloses wherein the container includes an insert slidably disposed in the cavity, the insert, upon centrifugation, allowing fluid components of a density lower than a certain density to rise above the insert and fluid components of a density higher than the certain density to sink below the insert (page 29 line 29 – page 30 line 26); wherein the insert includes a funnel-shaped upper portion and a hole therethrough, the insert having a density such that upon centrifugation the selected component of the fluid resides within the upper portion of the insert (page 25 lines 12-15; page 28 lines 10-15).
Regarding claim 25, WO 2010138895 does not disclose coupling a manifold to the container, the manifold including the elastomeric membrane and the vent. 
Pestotnik et al. discloses coupling a manifold 14 to the container, the manifold including the elastomeric membrane 22 and the vent 27. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of WO 2010138895 with the manifold configuration taught by Pestotnik et al. for the purpose of permitting three way fluid transfer in and out of a vial, syringe, and container (para. [0020]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010138895 (Duffy et al.) in view of Pestotnik et al. (U.S. Patent Application Pub. No. 2007/0088252), as applied to claim 5 and 15 above, and further in view of Reynolds (U.S. Patent Application Pub. No. 2006/0178644).
Regarding claims 7 and 16, modified WO 2010138895 does not disclose wherein the plunger is a first plunger and further including a second plunger disposed in the syringe below the first plunger to move the first plunger; wherein the plunger is a first plunger, and further including moving the first plunger with a second plunger disposed in the syringe below the first plunger to transfer the fluid into the container.
Reynolds discloses wherein the plunger 300 is a first plunger 140 and further including a second plunger 150 disposed in the syringe below the first plunger to move the first plunger; wherein the plunger is a first plunger, and further including moving the first plunger with a second plunger disposed in the syringe below the first plunger to transfer the fluid into the container (Fig. 17A-18D). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of modified WO 2010138895 with the plunger of Reynolds for the purpose of using an extensible plunger for actuation of the delivery device (Abstract; para. [0368]).

Allowable Subject Matter
Claim 21 is allowable since the prior art does not teach or suggest ejecting at least a portion of the withdrawn component through the side ports causing one or more fluid jets in the funnel-shape upper portion of the insert to release cells that adhere to the insert; and withdrawing the ejected portion and cells released by the fluid jets through the side ports.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774